Citation Nr: 1603229	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-12 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a mood disorder, to include as secondary to service-connected degenerative joint disease with lumbar stenosis and radiculopathy of the right lower extremity.


ATTORNEY FOR THE BOARD

C. Valvardi, Associate Counsel










INTRODUCTION

The Veteran served on active duty from November 1972 to October 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for a mood disorder as secondary to the service-connected disability of degenerative joint disease with lumbar stenosis.  

The Veteran timely filed an appeal, and in March 2015, the Board remanded the appeal for further development.  The RO subsequently readjudicated the case in a March 2015 supplemental statement of the case (SSOC). 

The Veteran was formerly represented by the North Carolina Division of Veterans Affairs (NCDVA).  In March 2010, NCDVA revoked its power of attorney (POA) as the Veteran's representative.  The Veteran has not provided VA with notice that he has authorized any other representation since that time.


FINDING OF FACT

The preponderance of the competent and credible evidence shows that the Veteran does not currently suffer from a diagnosed mood disorder that is related to service or proximately due to or the result of a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a mood disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notification with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A, and 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini, 18 Vet. App. 112. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability. 

VA's notice requirements were satisfied by a letter issued in January 2011, which explained the evidence the Veteran was responsible for obtaining and the evidence VA would obtain on his behalf, the criteria for establishing service connection and secondary service connection, and the method by which VA determines disability ratings and effective dates.  The January 2011 letter was sent to the Veteran prior to the initial adjudication in September 2011.  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield, 444 F.3d at 1333-34.

The Board also finds that there has been compliance with the assistance provisions of the law.  The record in this case includes service treatment records, VA treatment records, private medical evaluations, two VA examination reports with opinions, and lay evidence from the Veteran.  

The record includes three psychological examination reports from the Veteran's private therapist, dated June 2010, April 2011, and December 2012.  In January 2011 and December 2012, the RO sent letters to the private therapist to request all other relevant treatment records, but none of the requested records or other evidence supporting the private therapist's opinion was provided.  In June 2015, pursuant to remand, VA again requested copies of treatment records from the private therapist, and notified Veteran of the request.  The RO also made three unsuccessful attempts to contact the private therapist by phone, leaving voicemail messages and providing faxed copies of the request for records to the number indicated on the voicemail recording.  The Veteran was provided with a notice letter stating that he should contact the private therapist to ask that the needed records be sent as soon as possible. 

The RO has directly provided notice to the Veteran's private therapist of the need for additional records at least six times, has repeatedly notified the Veteran of the failed attempts to procure the requested records, and has strongly urged the Veteran to contact the private therapist to ensure the needed records were sent.  For these reasons, the Board concludes that VA has no further duty to request additional records from the Veteran's private therapist.  See 38 C.F.R. § 3.159(c); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that a veteran cannot passively wait for help where he may or should have information that is essential in obtaining the putative evidence). 

The Veteran was afforded VA mental disorders examinations in May 2011 and October 2015.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  During each examination, the examiner was provided with an accurate medical history, the Veteran's history and complaints were recorded, and the examination report set forth detailed findings.  Both examinations included opinions based on a review of the claims file, medical records, and the Veteran's testimony, and included sufficient explanations to justify their conclusions.  Therefore, the Board finds that the examination reports are adequate to decide the service connection claim, and further examination is not necessary.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in proceeding to the adjudication of the appeal.

II. Analysis

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In the instant case, the available VA treatment records are extensive.  They reflect that the Veteran has suffered from back pain since as early as 1974, but do not indicate any evidence of a psychiatric or mental disorder arising at any point, due to pain or otherwise, prior to his October 2010 claim.  

The claims file contains no records of treatment between the Veteran's separation from service in 1978 and the earliest VA treatment records provided, dated September 1997.  VA medical records since that time document consistent back pain, but do not indicate any complaint or diagnosis of a psychiatric or mental disorder prior to October 2010.  In a lay statement submitted in November 2007, the Veteran stated that he had back pain, but he did not note any specific mood issues or depression.  During a September 2009 primary care visit, the Veteran reported feeling that his energy was down, but the record provides no further details.

During a series of eleven depression screenings dated from April 2001 to January 2015, the Veteran consistently reported that he was not bothered by feeling down, depressed, or hopeless, nor that he had experienced little interest or pleasure in doing things, during the previous month.  The results of these depression screenings were consistently negative.  During his February 2009 and March 2010 primary care visits, the Veteran reported that he was "doing well," and was able to perform all functions of daily living.

In March 2010, NCDVA notified the RO that the Veteran was working with a non-VA accredited individual who was currently holding himself out to the public as an accredited representative.  Soon after, in June 2010, the Veteran was evaluated by his private therapist, a licensed psychological associate with a master's degree level of education.

The Veteran's private therapist conducted a psychological evaluation on him in June 2010.  The evaluation was submitted to the RO in a letter that was signed by the private therapist and was co-signed by a Ph.D.-level supervisor.  The psychological evaluation included a diagnosis of "Mood Disorder Secondary to degenerative disc disease and radiculopathy of the right lower extremity," and assigned the Veteran a Global Assessment of Functioning (GAF) score of 40.

The private therapist opined that the Veteran's symptoms were consistent with a depressive disorder as reported in the DSM-IV, and that they were causing clinically significant impairment in his social, occupational, and personal functioning.  It was the private therapist's opinion that the Veteran's prognosis for recovery was very poor, and that the Veteran was permanently and totally disabled.  The evaluation did not state or otherwise indicate which, if any, of the Veteran's previous treatment records were considered.  Similarly, it did not indicate when the therapist began to treat the Veteran, nor whether a formal counseling session or interview with the Veteran was conducted as part of the evaluation.  When the Veteran submitted his claim for service connection for a mood disorder in October 2010, he provided this psychological evaluation for consideration in evaluating the claim.

The Veteran was granted a VA examination for his spine and peripheral nervous system in November 2010, in relation to a separate claim.  He was asked to describe associated features or symptoms of his back pain, to which he answered only that he experienced constipation due to his pain medications.  The only occupational effects noted were his inability to lift and carry, limitations on standing and walking, and the inability to bend or crouch.  No depression, mood disorder, or other psychiatric difficulty was indicated.

A second letter from the Veteran's private therapist in April 2011 reiterated that the Veteran had been evaluated in June 2010 and had been in treatment since that time.  The private therapist stated that the Veteran's most recent follow-up visit had occurred three months earlier, in January 2011.  The letter's summary of the Veteran's treatment and evaluation was not substantively different from the evaluation in the June 2010 letter.  

The Veteran was afforded a VA exam for mental disorders in May 2011.  The VA examiner evaluated the Veteran for one and a half hours.  His medical record and claims file were reviewed for thirty minutes each.  Symptoms that the Veteran reported to the VA examiner included:  self-pity because of being unable to enjoy himself due to back and leg pain; losing his temper; being irritable; being unable to sleep well due to pain; feeling depressed for three to four hours per day; and having some difficulty concentrating or paying attention.  He reported that the symptoms began a couple of years prior and had not changed during the previous two years.

At the May 2011 examination, the Veteran reported that he was being treated two to three times per year by a licensed psychotherapist for a mood disorder.  The examiner noted that the Veteran had never received treatment for a mental disorder at the VA medical center, had never been hospitalized for a mental disorder, and had no family history of psychiatric issues.  The Veteran denied experiencing anhedonia, changes in appetite, loss of weight, anergia, psychomotor agitation or retardation, worthlessness, or suicidal ideation.  His mood was described as being okay, with no indication that he was feeling down.  It was noted that the Veteran was capable of managing his financial affairs.  He indicated no other problem with activities of daily life.  The Veteran's GAF was assessed to be 70.
 
The VA examiner found there to be no evidence that the Veteran met the criteria for a mood disorder.  Among the examiner's reasons were that the Veteran denied significant symptoms of depression, and that his sleep complaints appeared to be related to pain and not a mood disturbance.  His symptoms, to include depressed mood and decrease in self-esteem secondary to perceived limitation associated with chronic pain, were deemed to be not severe enough to interfere with social or occupational functioning.

After his claim of service connection for a mood disorder was denied, the Veteran filed a notice of disagreement in October 2011.  In it, he averred that his VA examination in May 2011 lasted only twenty minutes, whereas he had received mental health treatment from his private therapist for sixteen months.  He also asserted that he was entitled to the benefit-of-the-doubt rule, because the only evidence against his claim was the VA examiner's May 2011 opinion, which disagreed with the medical evidence provided by his private therapist. 

The third letter that the private therapist provided to the RO in December 2012 varied little from those sent in 2010 and 2011.  The therapist added to the Veteran's previous mood disorder diagnosis that he was also experiencing major depressive-like episodes, and slightly reduced his GAF to 38.  She indicated that the Veteran had described periods of hopelessness and helplessness, particularly as his health problems had increased.  It was noted that his pain level was higher, that his sleep was poor, that he was more short tempered, that he found it increasingly difficult to be around people, that he was isolating himself more, that he had difficulty maintaining focus, that he had problems making decisions, that he second-guessed himself frequently, that he lacked motivation to start tasks, and that financial pressures added to his stress level.  No objective example, support, or observations were provided in the evaluation to support any of these statements.  

Treatment records from January 2013 and February 2014 indicate that the Veteran specifically denied feeling depressed.  In April 2014 he appeared mildly anxious during a primary care visit for completion of commercial driving paperwork, but in August of that year, his psychiatric condition was noted as being euthymic.  A record of emergency care from April 2015 noted that the Veteran displayed a normal mood and affect, and a concurrent psychiatric risk assessment affirmed that the Veteran did not have thoughts of self-harm, suicide, hopelessness, or helplessness.  Another primary care visit from April 2015 reaffirmed the Veteran's normal mood and affect. 

A second VA exam was afforded to the Veteran in October 2015.  In addition to conducting a 100 minute interview of the Veteran and carefully reviewing the record, the new examiner conducted a screening comprised of psychiatric and cognitive conditions that are not typical experiences of persons with actual psychiatric disorders or cognitive conditions.  The Veteran's score on this screening was not elevated or otherwise indicative of anything abnormal.  The VA examiner observed that the Veteran's pain was well controlled with pain medications, and that it did not prevent him from working or driving.  The examiner noted that the Veteran had been working as recently as August 2013, and had begun working again in April 2015.  The Veteran reported that he was still working full time and sometimes overtime.  The VA examiner considered the private therapist's evaluations, pointing out that they did not indicate that any psychological testing or validated structured interview was conducted in diagnosing the mood disorder.  This VA examiner again concluded that it was less likely than not that Veteran suffered from a current mood disorder.

In order to find that the Veteran suffers from a mood disorder that is either directly or secondarily connected to service, the Board must first find that there is a current diagnosed disability.  The most probative evidence of record does not support such a finding.

The opinion submitted by the Veteran's private therapist directly contradicts both opinions provided by the VA examiners.  As such, the Board must weigh the conflicting opinions if they are otherwise competent and credible. 

Both the VA examiners' opinions and the private therapist's opinion are competent.  Though the Veteran raised the issue of whether the first VA examiner's opinion was credible because of its relatively short duration, the Veteran did not raise the issue of the examiner's competency, and so the Board need not discuss the VA examiners' competency.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288, 1291-92 (Fed. Cir. 2009).  

Regarding the Veteran's contentions in his October 2012 notice of disagreement as to the credibility of the May 2011 VA examination, the Board disagrees.  The copious notes contained in the twelve-page VA examination report, and the examiner's specific statements regarding the duration of the examination, indicate that it took two and a half hours, and not twenty minutes, to complete.  As will be explained below, the Board finds the May 2011 VA examination report to be both competent and credible.

The Board notes several factors which weigh against the private provider's credibility.  First, the Board cannot overlook the timing of the Veteran's seeking the assistance of a legal representative whose credentials have been called into question by a state Veterans Service Organization immediately prior to seeking the opinion of a private therapist who provided the only evidence in the record that supports the claimed mood disorder.  Second, the private therapist did not respond to VA's attempts to procure additional treatment records, nor any attempts to contact her, making it difficult to authenticate her identity.  Finally, the Board notes that the three letters provided by the private therapist all contain identical signatures, indicating that they are mechanically or digitally reproduced, despite their hand-written appearance.  Despite these concerns, and acknowledging the absence of any positive assertion to the contrary, the Board will assume that the evaluations provided by the Veteran's private therapist are both competent and credible.

Despite the private therapist's competency and credibility, in weighing her opinion against those of the two VA examiners, the Board finds the latter to be more probative and persuasive.  Specifically, the VA examiners' opinions carry greater weight because they more explicitly and thoroughly account for all facts considered, especially medical history and examinations; they both provide well-supported rationales; and, they provide a sense of consistency across two independent evaluations conducted by different examiners. 

The Board does not question the Veteran's competency in providing lay statements regarding his symptoms to his various treatment providers.  However, the Veteran's lay statements to VA physicians do not seem to be consistent with his statements to his private therapist.  Therefore, in this case, opinions that rely heavily on the Veteran's lay statements are less probative.  It is unclear whether the private therapist ever reviewed or considered any of the Veteran's previous medical treatment records, and thus was fully informed of the pertinent factual premises of the case.  The VA examiners, on the other hand, affirmatively acknowledged their thorough consideration of the Veteran's full medical history. 

The Board does not discount the weight of the private therapist's opinion simply because it seems to be based solely on the Veteran's reports, but because it is unclear whether the private therapist considered all relevant evidence, including VA treatment records, and because of the failure of the private therapist to adequately draw connections between those facts and her diagnosis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that the medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (reiterating that the Board may reject a medical opinion where other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion); see also Kowalski, 19 Vet. App. at 179 (noting that the Board may not disregard a medical opinion solely because it was based on a history given by the veteran).  

The Board finds it highly probative that the facts listed in the private therapist's evaluations are inconsistent with those provided by the Veteran to VA treatment providers and examiners.  For example, the private therapist noted that the Veteran's reported symptoms included a depressed mood most of the day nearly every day, lowered self-esteem, increased irritability, fatigue, isolating behaviors, difficulty making decisions, and a lack of motivation to start tasks.  On the other hand, VA treatment providers during the 2010 to 2012 timeframe recorded that the Veteran reported that he was doing well in spite of his back pain, and that he was able to perform all functions of daily living.  His psychiatric state was described by a VA physician as alert and appropriate, and it was noted that he did not have a depressed mood.  During depression screenings conducted in February 2009 and March 2012, the Veteran specifically denied feeling down, depressed, or hopeless.  In fact, other than during the two examinations for mental disorders, VA medical records do not contain any complaints of the symptoms noted in the private therapist's evaluation, other than back pain, generally, and an isolated complaint of decreased energy in September 2009.  During his May 2011 VA examination, the Veteran specifically denied experiencing anhedonia and anergia, making it difficult to reconcile the private therapist's documentation of near-constant depression and fatigue in June 2010, hopelessness and lethargy in January 2011, or anhedonia in December 2012.

The private therapist's opinion included very few observations of her own.  She observed that the Veteran was cooperative, dressed normally, and showed no suicidal or homicidal ideation.  Her only other observations were that the Veteran displayed a blunted affect, dysthymic mood, and limited range of emotion, though it was not clear which of these observations, if any, supported her diagnosis and why.  The VA examiners, on the other hand, provided extensive descriptions of the Veteran's behavior, noting, for example, that he was well-groomed, was calm and cooperative, smiled and laughed in response to humor, made good eye contact, was attentive, answered all questions appropriately, et cetera.  

The VA examiner in June 2015 also conducted an objective clinical test on the Veteran to measure some psychiatric and cognitive conditions that are not typical experiences of persons with actual psychiatric disorders.  The private therapist does not claim to have conducted any similar tests.  The VA examiners also applied objective facts about the Veteran's situation to their analysis.  For example, the VA examiner in June 2015 accounted for the fact that the Veteran had been working full time for the city sewer and water department, and socialized with co-workers by playing dominoes, rather than simply relying on general complaints about difficulties with work, lowered self-esteem, irritability, and isolating behaviors.

The VA examiners' reasoned application of the facts to their conclusions also adds more weight to those opinions.  Medical opinions containing only data and conclusions, such as that of the private therapist, are not entitled to similar weight.  The private therapist provided a list of symptoms and a conclusory diagnosis, failing to explain which facts regarding the Veteran's actions or appearance supported each symptom attributed.  The private therapist generally attributed the purported symptoms to the limitations caused by the Veteran's back pain, though elsewhere in the record, the Veteran denied that these limitations caused him to feel depressed.  Moreover, the private therapist does not indicate why the symptoms are directly linked only to the Veteran's back pain.  The VA examiners, on the other hand, provided detailed analysis of the connections, or lack thereof, between the Veteran's back pain and his purported depressive symptoms.  For example, both examiners noted that the Veteran's difficulty sleeping is a result of his back pain rather than a mood disturbance, whereas the private therapist simply lists poor sleep habits as a symptom of a mood disorder.

Two VA mental health professionals with different professional backgrounds examined the Veteran four years apart, and came to the same conclusion.  The consistency of these two independent opinions gives them greater weight than the sole opinion of the private therapist.  Also, the VA opinions were provided by examiners with a higher level of education and training than that of the private therapist.  Both VA examiners possessed doctorate-level degrees, specifically, an M.D. and Ph.D., whereas the private therapist possessed only a Master of Arts degree with licensure as a psychological associate.

For the foregoing reasons, the probative value of the May 2011 and October 2015 VA examinations outweighs that of the opinion from the Veteran's private therapist.  As such, the evidence of record does not support a finding that the Veteran has been diagnosed with a mood disorder during the pendency of his appeal.  Without a current diagnosis, the Veteran cannot be entitled to service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.")


ORDER

Service connection for a mood disorder, to include as secondary to service-connected degenerative joint disease with lumbar stenosis and radiculopathy of the right lower extremity, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


